            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH J. WATLEY,
    Plaintiff,                               NO. 3:17-CV-1539

           v.                                (JUDGE CAPUTO)
PIKE COUNTY, et al.,
    Defendants.
                                  ORDER
   NOW, this 16th day of November, 2018, IT IS HEREBY ORDERED that:
   (1)    The Motion for Summary Judgment (Doc. 12) filed by Defendants Pike
          County, Pike County Correctional Facility, and Joseph Rametta is
          GRANTED.
   (2)    Judgment is ENTERED in favor of Defendants and against Plaintiff
          Joseph Watley on all claims in Count I of the Complaint.
   (3)    The Clerk of Court is directed to mark the case as CLOSED.


                                            /s/ A. Richard Caputo
                                            A. Richard Caputo
                                            United States District Judge
